


[FORM OF]
KRISPY KREME DOUGHNUTS, INC.
2012 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT

     THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is made as of
[_____] (the “Grant Date”), by and between Krispy Kreme Doughnuts, Inc., a North
Carolina corporation (the “Company”), and [_____] (the “Participant”).

W I T N E S S E T H:

     WHEREAS, the Board of Directors and shareholders of the Company have
approved the Krispy Kreme Doughnuts, Inc. 2012 Stock Incentive Plan, as it may
be amended (the “Plan”), for the purposes and subject to the provisions set
forth in the Plan; and

     WHEREAS, pursuant to authority granted to it in the Plan, the Compensation
Committee of the Board of Directors of the Company (the “Committee”) has, on
behalf of the Company, granted to the Participant a nonqualified stock option to
purchase shares of Common Stock of the Company as set forth below; and

     WHEREAS, this Agreement evidences the grant of such option pursuant to the
Plan.

     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
set forth below and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

1. Summary of Grant

Number of Shares: [_____]
Option Price: [$_____]
Date of Grant: [_____]
Expiration Date: [_____]

2. Grant of Option

     This Agreement sets forth the terms of a nonqualified option (the “Option”)
granted to the Participant to purchase from the Company, during the period
specified in Sections 3 and 4 of this Agreement, a total of [_____] shares of
Common Stock (the “Shares”), at the purchase price of [_____] per share (the
“Option Price”), in accordance with the terms and conditions stated in this
Agreement.

--------------------------------------------------------------------------------




3. Vesting and Exercise of Option

     (a) The Option shall vest and become exercisable in increments in
accordance with the schedule set forth below, provided that the Option shall
vest and become exercisable with respect to an increment as specified only if
the Participant has not incurred a Termination of Employment prior to the
vesting date with respect to such increment:

          (i) no portion of the Option shall vest or become exercisable prior to
the first anniversary of the Grant Date;

          (ii) on the first anniversary of the Grant Date, the Option shall vest
and become exercisable with respect to 25% of the number of Shares subject to
the Option (as indicated in Section 1);

          (iii) on the second anniversary of the Grant Date, the Option shall
vest and become exercisable with respect to an additional 25% of the number of
Shares subject to the Option (for a total of 50% of the number of Shares subject
to the Option);

          (iv) on the third anniversary of the Grant Date, the Option shall vest
and become exercisable with respect to an additional 25% of the number of Shares
subject to the Option (for a total of 75% of the number of Shares subject to the
Option); and

          (v) on the fourth anniversary of the Grant Date, the Option shall vest
and become exercisable with respect to the remaining 25% of the number of Shares
subject to the Option (for a total of 100% of the number of Shares subject to
the Option).

     (b) Notwithstanding the vesting provisions described above, the Option
shall vest and become exercisable with respect to 100% of the Shares upon the
Participant’s Termination of Employment if the Participant’s Termination of
Employment is due to his or her Retirement, death, or Disability.

     (c) In addition, the following provisions shall apply in the event of a
Change in Control:

          (i) To the extent the successor company does not assume or substitute
for the Option (or the Company is the ultimate parent corporation and does not
continue the Option) on substantially equivalent terms (as determined by the
Committee), the Option will become vested and exercisable in full upon the
effective date of the Change in Control.

          (ii) Further, in the event that the Option is substituted, assumed or
continued, the Option will become vested and exercisable in full if the
Participant incurs a Termination of Employment within six months before (in
which case vesting shall not occur until the effective date of the Change in
Control) or two years after the effective date of a Change in Control if such
Termination of Employment (A) is by the Company not for Cause or (B) is by the
Participant for Good Reason. In the event that vesting of the Option is
accelerated as a result of a Termination of Employment related to a Change in
Control as provided herein, the Committee or the Board of Directors, in its
discretion, may send the Participant prior written notice of the effectiveness
of such event and the last day on which the Participant may exercise the Option.
In such event, the Participant may, upon compliance with all of the terms of
this Agreement and the Plan, purchase any or all of the Shares with respect to
which the Option is vested and exercisable on or prior to the last day specified
in such notice, and, to the extent the Option is not exercised, it shall (unless
the Committee or the Board of Directors determines otherwise) terminate at 5:00
P.M., Winston-Salem, North Carolina time, on the last day specified in such
notice. If no such notice is given, the Option shall terminate as provided in
Section 4(f) herein. For the purposes herein, (X) “Good Reason” shall have the
meaning set forth in Section 21(c) of the Agreement; and (Y) “Company” shall
include the successor to the Company’s business or assets, or if all or
substantially all of the voting stock of the Company is held by another public
company, such public company.

2

--------------------------------------------------------------------------------




     The schedule set forth above is cumulative, so that Shares as to which the
Option has become vested and exercisable pursuant to the provisions above may be
purchased pursuant to exercise of the Option at any date subsequent to vesting
but prior to termination of the Option. The Option may be exercised at any time
and from time to time to purchase up to the number of Shares as to which it is
then vested and exercisable.

4. Termination of Option

     Unless adjusted by the Committee in its sole discretion, the Option shall
remain exercisable as specified in Section 3 above until 5:00 p.m.,
Winston-Salem, North Carolina time, on the earliest to occur of the dates
specified below, upon which date the Option shall terminate:

     (a) the date all of the Shares are purchased pursuant to the terms of this
Agreement;

     (b) upon the expiration of three months following the Participant’s
Termination of Employment for any reason other than his or her Retirement,
death, Disability, or for Cause;

     (c) upon the expiration of 360 days following the Participant’s Termination
of Employment on account of his or her Disability;

     (d) upon the expiration of 360 days following the Participant’s Termination
of Employment on account of his or her death;

     (e) immediately upon the Participant’s Termination of Employment for Cause;

     (f) on the last date specified in the notice described in Section 3 above
in the event of a Termination of Employment by the Participant for Good Reason
or by the Company other than for Cause within six months before or two years
after the effective date of a Change in Control; provided that, if no such
notice is given, the Option shall terminate on the one year anniversary of the
date of the Participant’s Termination of Employment;

     (g) on the ten year anniversary of the Grant Date (the “Expiration Date”);
or

     (h) on the ten year anniversary of the Grant Date in the event of the
Participant’s Termination of Employment on account of Retirement.

     Notwithstanding the foregoing, the term of the Option shall (unless the
Committee determines otherwise) automatically be extended if exercise at the end
of the original term would violate Applicable Law (including but not limited to
the Company’s Securities Trading Policy), but such extension may not exceed 30
days from the expiration of the period during which exercise is prohibited, and
any such extension must be in accordance with Reg. Section.
1.409A-1(b)(5)(v)(C)(1). Upon its termination, the Option shall have no further
force or effect and the Participant shall have no further rights under the
Option or to any Shares which have not been purchased pursuant to the prior
exercise of the Option.

3

--------------------------------------------------------------------------------




5. Manner of Exercise of Option

     (a) Exercise. The Option may be exercised only by (i) the Participant’s
delivery of a written notice of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised, (ii) the
payment to the Company, pursuant to the terms of this Agreement, of an amount
equal to the Option Price multiplied by the number of Shares being purchased as
specified in the Participant’s notice of exercise (the “Purchase Price”). The
Participant’s notice of exercise shall be given in the manner specified in
Section 10 but any exercise of the Option shall be effective only when the items
required by the preceding sentence are actually received by the Company. The
notice of exercise shall be in the form attached to this Agreement or in another
form provided by the Company. Notwithstanding anything to the contrary in this
Agreement, the Option may be exercised only if compliance with Applicable Law
can be effected, with the Committee being the final arbitrator thereof, in its
sole and absolute discretion, in the event of any dispute between the Company
and the Participant with regard to the interpretation of such laws.

     (b) Form of Payment. Payment of the Purchase Price may be made by (i) cash
or cash equivalent; (ii) authorizing a third party to sell a portion of the
Shares acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sales proceeds to pay the full Purchase Price (that
is, a broker-assisted cashless exercise); (iii) unless prohibited by the
Committee, by tendering previously acquired Shares having an aggregate Fair
Market Value at the time of exercise equal to the Option Price or portion
thereof, (iv) unless prohibited by the Committee, by withholding Shares subject
to the Option having an aggregate Fair Market Value at the time of exercise
equal to the Option Price or portion thereof, or (v) combining the above
methods.

     (c) Issuance and Delivery of Shares. As soon as practicable following
receipt of such notice of exercise and payment, the Company shall notify the
Participant of any payment required under subsection (d) below. The Company
shall deliver a certificate or certificates for the Shares to the Participant
(or provide other evidence of ownership of the Shares, such as tracking through
book entry) as soon as practicable after the Participant has made any payment
required under subsection (d) below. Shares issued pursuant to the exercise of
the Option will be issued only in the name of the Participant and may not be
transferred into the name of any agent of or nominee for the Participant until
such time as the Participant has complied with the terms of this Agreement.

     (d) Taxes and Withholding.

          (i) The Participant shall be responsible for all federal, state,
local, and foreign income taxes payable with respect to the Option and the
exercise thereof. The Participant acknowledges that he or she may incur
substantial tax liability arising out of the exercise of the Option and that the
Company has no responsibility to take or refrain from taking any actions in
order to achieve a certain tax result for the Participant.

          (ii) The Company shall have the power and right to deduct or withhold,
or require the Participant to remit to the Company in cash, an amount sufficient
to satisfy federal, state, local, and foreign taxes (including but not limited
to the Participant’s FICA obligation) required by law to be withheld with
respect to any taxable event arising in connection with the Option. In lieu of
the payment specified in this paragraph, the Participant may satisfy the
obligation, in whole or in part, by the methods specified in subsection (b)(i)
and (ii) above. In addition, unless the Committee determines otherwise and
subject to such conditions as may be established by the Committee, the
Participant may elect to satisfy the withholding requirement, in whole or in
part, by having the Company withhold Shares with a Fair Market Value equal to
(but not in excess of) the minimum statutory tax required to be withheld. The
right to satisfy this obligation by cashless exercise or the withholding of
Shares may be withdrawn by the approval of the Committee.

4

--------------------------------------------------------------------------------




     (e) Delay In Issuance of Shares. Anything in this Agreement to the contrary
notwithstanding, if, at any time specified herein for the issuance of Shares to
the Participant, any law, or any regulation or requirement of the Securities and
Exchange Commission or other governmental authority having jurisdiction over
such matter, shall require either the Company or the Participant to take any
action in connection with the Shares then to be issued, the issuance of such
Shares shall be deferred until such action shall have been taken; the Company
shall be under no obligation to take such action; and the Company shall have no
liability whatsoever as a result of the non-issuance of such Shares, except to
refund to the Participant any consideration tendered in respect of the Purchase
Price.

     (f) Stop Transfer Instructions. The Company may impose stop-transfer
instructions with respect to any Shares (or other securities) subject to any
restriction set forth in this Agreement until the restriction has been satisfied
or terminates.

6. Nontransferability

     The Option shall not be transferable (including by sale, assignment,
pledge, or hypothecation) other than by will or the laws of intestate
succession, except for transfers without consideration if and to the extent
permitted by the Committee in a manner consistent with the registration
provisions of the Securities Act. Except as may be permitted by the preceding
sentence, the Option shall be exercisable during the Participant’s lifetime only
by the Participant or by his or her guardian or legal representative. The
designation of a beneficiary in accordance with the Plan does not constitute a
transfer.

7. No Rights as a Shareholder

     The Participant shall not have any rights as a shareholder with respect to
the Shares subject to his or her Option until the issuance of such Shares to the
Participant pursuant to the exercise of the Option.

8. No Right to Employment or Future Grants; Compliance with Applicable Law

     (a) Nothing in this Agreement shall be construed as constituting a
commitment, guarantee, agreement, or understanding of any kind or nature that
the Company, any Subsidiary, or other Affiliate shall continue to employ the
Participant, nor shall this Agreement affect in any way the right of the
Company, any Subsidiary, or other Affiliate to terminate the employment or other
service of the Participant at any time and for any reason. By the Participant’s
execution of this Agreement, the Participant acknowledges and agrees that the
Participant’s employment or other service to the Company, any Subsidiary, or
other Affiliate is “at will.” The Participant acknowledges and agrees that the
award and acceptance of the Option pursuant to this Agreement does not entitle
the Participant to future grants under the Plan or any other plan.

5

--------------------------------------------------------------------------------




     (b) The Company may impose such restrictions on the Option, the Shares, and
any other benefits underlying the Option hereunder as it may deem advisable,
including, without limitation, restrictions under the federal securities laws,
the requirements of any securities exchange or similar organization, and any
blue sky, state, or foreign securities laws applicable to such securities. The
Company shall not be obligated to issue, deliver, or transfer Shares, make any
other distribution of benefits under the Plan, or take any other action, unless
such delivery, distribution, or action is in compliance with Applicable Law
(including but not limited to the requirements of the Securities Act). The
Company will be under no obligation to register Shares or other securities with
the Securities and Exchange Commission or to effect compliance with the
exemption, registration, qualification, or listing requirements of any state or
foreign securities laws, or securities exchange or similar organization, and the
Company will have no liability for any inability or failure to do so. The
Company may cause a restrictive legend or legends to be placed on any
certificate issued pursuant to the Option hereunder in such form as may be
prescribed from time to time by Applicable Law or as may be advised by legal
counsel.

9. Successors and Assigns

     (a) This Agreement shall be binding upon and inure to the benefit of any
assignee or successor in interest to the Company, whether by merger,
consolidation, or the sale of all or substantially all of the Company’s assets.

     (b) This Agreement shall be binding upon and inure to the benefit of the
Participant and his or her legal representative and any person to whom the
Option may be transferred by will, the applicable laws of intestate succession,
or otherwise in accordance with the terms of the Plan.

10. Notices

     Any and all notices under this Agreement shall be in writing, and sent by
hand delivery or by certified or registered mail (return receipt requested and
first-class postage prepaid), in the case of the Company, to its principal
executive offices to the attention of the Chief Financial Officer, and, in the
case of the Participant, to the Participant’s address as shown on the Company’s
records.

11. Entire Agreement

     The parties hereto agree that this Agreement sets forth all of the
promises, agreements, conditions, understandings, warranties, and
representations between the parties with respect to the Option and the Shares
and that there are no promises, agreements, conditions, understandings,
warranties, or representations, oral or written, express or implied between the
parties with respect to the Option and the Shares other than as set forth in
this Agreement and in the Plan.

6

--------------------------------------------------------------------------------




12. Amendment of Agreement

     This Agreement may be modified, amended, suspended, or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
the parties hereto and otherwise in accordance with the Plan. Notwithstanding
the foregoing, the Committee shall have unilateral authority to amend the
Agreement (without the Participant’s consent) to the extent necessary to comply
with Applicable Law or changes to Applicable Law (including but in no way
limited to Code Section 409A and federal securities laws).

13. Severability

     The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions, and any partially unenforceable provision to
the extent enforceable in any jurisdiction, shall nevertheless be binding and
enforceable.

14. Waiver

     The waiver by the Company of a breach of any provision of this Agreement by
the Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.

15. Plan Controls

     This Agreement and the Option are subject in all respects to the terms and
conditions of the Plan (which are incorporated herein by reference), and the
Participant agrees to be bound by the terms and conditions of the Plan. Except
as otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan. To the
extent that any conflict may exist between any term or provision of this
Agreement and any term or provision of the Plan, such term or provision of the
Plan shall control, unless the Committee determines otherwise.

16. Agreement to be Bound by Plan

     The Participant acknowledges that the Participant fully understands his or
her rights under the Plan, and that the Participant agrees to be bound by all
terms and conditions of the Plan. The Participant acknowledges that the
Participant has received a copy of the Plan prospectus.

17. Authority of Committee

     All determinations made by the Committee with respect to the
interpretation, construction, and application of any provision of this Agreement
shall be final, conclusive, and binding on the parties.

7

--------------------------------------------------------------------------------




18. Covenants and Representations of the Participant

     The Participant represents, warrants, covenants, and agrees with the
Company as follows:

     (a) The Participant has not relied upon the Company with respect to any tax
consequences related to the Option or the Shares. The Participant assumes full
responsibility for all such consequences and the filing of all tax returns and
elections the Participant may be required or find desirable to file in
connection therewith.

     (b) The Participant will not distribute or resell any Shares (or other
securities) issuable upon exercise of the Option granted hereby in violation of
Applicable Law. The Participant shall comply with all provisions of the
Company’s Securities Trading Policy, as in effect from time to time.

     (c) The agreements, representations, warranties, and covenants made by the
Participant herein with respect to the Option shall also extend and apply to all
of the Shares issued to the Participant from time to time pursuant to exercise
of the Option. Acceptance by the Participant of any certificate representing the
Shares (or other evidence of beneficial ownership) shall constitute a
confirmation by the Participant that all such agreements, representations,
warranties, and covenants made herein continue to be true and correct at that
time.

     (d) As a condition to receiving this award, the Participant agrees to abide
by the Company’s Equity Retention Policy, Compensation Recovery Policy, and
Stock Ownership Guidelines and/or other similar policies, each as in effect from
time to time and to the extent applicable to the Participant from time to time.
In addition, the Participant shall be subject to such compensation recovery,
recoupment, forfeiture, or other similar provisions as may apply to the
Participant under Applicable Law.

19. Limitation of Liability

     The liability of the Company under this Agreement and in the award of the
Option hereunder is limited to the obligations set forth herein with respect to
such award, and nothing herein contained shall be interpreted as imposing any
liability in favor of the Participant or any others with respect to any loss,
cost, or expense which the Participant or any others may incur in connection
with or arising out of any transaction involving the Option or the Shares.

20. Governing Law

     This Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of North Carolina, without giving effect to the
principles of conflicts of laws, and in accordance with applicable federal laws.

21. Definitions

     (a) “Retirement” shall mean the Participant’s Termination of Employment at
a time when the sum of the Participant’s age and years of employment with the
Company, its Subsidiaries, or other Affiliates equals or exceeds 65, provided
that the Participant shall have attained a minimum age of 55.

8

--------------------------------------------------------------------------------




     (b) “Termination of Employment” means the discontinuance of the
Participant’s service relationship with the Company, its Subsidiaries, or
another Affiliate, including but not limited to service as an employee of the
Company, its Subsidiaries, or another Affiliate, as a non-employee member of the
Board of Directors of the Company, or as a consultant or advisor to the Company,
its Subsidiaries, or another Affiliate. Except to the extent provided otherwise
in an agreement or determined otherwise by the Committee, a Termination of
Employment shall not be deemed to have occurred if the Participant transfers
among the various entities constituting the Company and its Subsidiaries, so
long as there is no interruption in the provision of service by the Participant
to the Company and its Subsidiaries. The Participant shall not be deemed to have
incurred a Termination of Employment if the Participant is on military leave,
sick leave, or other bona fide leave of absence approved by the Company of 180
days or fewer (or any longer period during which the Participant is guaranteed
reemployment by statute or contract). In the event the Participant’s leave of
absence exceeds this period, he or she will be deemed to have incurred a
Termination of Employment on the day following the expiration date of such
period, unless determined otherwise by the Committee.

     (c) “Good Reason” shall have the meaning assigned to such term in the
employment agreement, if any, between the Participant and the Company, a
Subsidiary, or an Affiliate, provided, however that if there is no such
employment agreement in which such term is defined, “Good Reason” shall mean any
of the following acts by the Company, a Subsidiary, or an Affiliate within the
six-month period before or the two-year period after the effective date of a
Change in Control, without the consent of the Participant (in each case, other
than an isolated, insubstantial, and inadvertent action not taken in bad faith
and which is remedied by the Company, a Subsidiary, or an Affiliate promptly
after receipt of notice thereof given by the Participant): (i) the assignment to
the Participant of duties or responsibilities materially inconsistent with, or a
material diminution in, the Participant’s position, authority, duties, or
responsibilities as in effect on the date of the Change in Control, (ii) a
material reduction in the Participant’s base salary as in effect on the date of
the Change in Control, (iii) except with regard to international employees, the
relocation, without consent, of the Participant’s principal place of employment
more than 25 miles from the location at which the Participant was stationed
immediately prior to the Change in Control, or (iv) any material breach of any
employment agreement between the Participant and the Company, a Subsidiary, or
an Affiliate; provided that any event described in clauses (i) through (iv)
above shall constitute Good Reason only if the Company fails to rescind or cure
such event within 30 days after receipt from the Participant of written notice
of the event which constitutes Good Reason; and provided, further, that Good
Reason shall cease to exist for an event or condition described in clauses (i)
through (iv) above on the 60th day following the latter of its occurrence or the
Participant’s knowledge thereof, unless the Participant has given the Company
written notice thereof prior to such date.

22. [Forfeiture in the Event of Competition and/or Solicitation or other
Detrimental Acts]1

     In return for granting the Option to the Participant, the Participant
agrees to the following restrictions:

____________________

1 Section 22 is only included in the Nonqualified Stock Option Agreement for
persons holding the title of Senior Vice President or above of the Company or of
Krispy Kreme Doughnut Corporation, its wholly-owned subsidiary.

9

--------------------------------------------------------------------------------




     (a) The Participant expressly agrees and covenants that during the
Restricted Period (as defined below), the Participant shall not, without the
prior written consent of the Company, directly or indirectly:

           (i)       own, manage, control, participate in, consult with, become
employed by, or otherwise render services to any Competitive Business (as
defined below) in the Territory (as defined below), except that it shall not be
considered a violation of this clause for the Participant to be a passive owner
of not more than two percent of the outstanding stock of any class of any
corporation which is publicly traded, so long as the Participant has no active
participation in the business of such corporation;   (ii) induce or attempt to
induce any customer, supplier, client, or other business relation of the Company
or its Affiliates to cease doing business with the Company or its Affiliates if
such cessation could reasonably be expected to result in material harm to the
Company;   (iii) induce or attempt to induce any employee of the Company or its
Affiliates to leave the employ of the Company or its Affiliates, or in any way
interfere with the relationship between the Company or its Affiliates and any
person employed by them; or   (iv) violate the Company’s Securities Trading
Policy.

     (b) The Participant expressly agrees and covenants that the Participant
will not, without the prior written consent of the Company, directly or
indirectly, disclose or use at any time before or after the Participant’s
Termination of Employment any Confidential Information (as defined below) of
which the Participant is or becomes aware, whether or not such information is
developed by the Participant, except to the extent such disclosure or use is
directly related to and appropriate in connection with the Participant’s
performance of duties assigned to the Participant by the Company or its
Affiliates. Under all circumstances and at all times, the Participant will take
all appropriate steps to safeguard Confidential Information in his or her
possession and to protect it against disclosure, misuse, espionage, loss, and
theft.

     (c) If the Committee determines that the Participant has violated any
provisions of this Section 22 or that the Participant’s employment has been
terminated for Cause, then the Participant agrees and covenants that:

           (i)       The Participant shall automatically forfeit any rights the
Participant may have with respect to the Option or underlying Shares as of the
date of such determination; and   (ii) if the Participant has exercised all or
any part of the Option within the twelve-month period immediately preceding a
violation of this Section 22 or termination of the Participant’s employment for
Cause, upon the Company’s demand, the Participant shall immediately deliver to
the Company (A) any Shares acquired upon exercise of the Option, if the
Participant still owns the Shares (at which time the Company will deliver to the
Participant an amount equal to the Purchase Price for such Shares), or (B) if
the Participant no longer owns the Shares, an amount equal to the Gain realized
by the Participant upon such exercise. For the purposes herein, “Gain” shall be
equal to the disposition price per Share of any Shares sold or disposed of,
multiplied by the number of Shares sold or disposed of, minus the Purchase Price
paid for the Shares, and less any taxes paid which are not refundable or for
which the Participant does not otherwise receive a tax credit or other form of
reimbursement.

10

--------------------------------------------------------------------------------




     (d) Definitions. For purposes of this Section 22, the following definitions
shall apply:

           (i)       “Competitive Business” means any business listed on Exhibit
A hereto.   (ii) “Confidential Information” means information that is not
generally known to the public and that was or is used, developed, or obtained by
the Company or its Affiliates in connection with the business of the Company or
its Affiliates and which constitutes trade secrets or information which they
have attempted to protect, which may include, but is not limited to, trade
“know-how,” customer information, supplier information, cost, and pricing
information, marketing and sales techniques, strategies, and programs, computer
programs and software, and financial information. It shall not include
information (A) required to be disclosed by court or administrative order; (B)
lawfully obtainable from other sources or which is in the public domain through
no fault of the Participant; or (C) the disclosure of which is consented to in
writing by the Company.   (iii) “Restricted Period” means the period during
which the Participant is employed by the Company or an Affiliate and twelve
months following the date that the Participant ceases to be employed by the
Company or an Affiliate for any reason whatsoever.   (iv) “Territory” means:

     (A) The entire United States and any other country where the Company or any
of its Subsidiaries, joint venturers, franchisees, or Affiliates has operated a
retail facility at which the Company’s products have been sold at any time in
the one-year period ending on the last day of the Participant’s employment with
the Company or its Affiliates;

     (B) In the event that the preceding clause shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire United States;

     (C) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the states in the United States where the Company or any of its
Subsidiaries, joint venturers, franchisees, or Affiliates has operated a retail
facility at which the Company’s products have been sold at any time in the
one-year period ending on the last day of the Participant’s employment with
Company or its Affiliates;

11

--------------------------------------------------------------------------------




     (D) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the area that includes all of the areas that are within a 50-mile radius of
any retail store location in the United States at which the Company’s products
have been sold at any time in the one-year period ending on the last day of the
Participant’s employment with the Company or its Affiliates; and

     (E) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire state of North Carolina.

     (e) The Company may require the Participant, in connection with the
exercise of the Option, to certify in a manner acceptable to the Company that
the Participant has not violated the terms of this Section 22 and may decline to
give effect to such exercise if the Participant fails so to certify. If the
Participant is required to repay any Gain to the Company pursuant to this
Section 22, the Participant shall pay such amount in such manner and on such
terms and conditions as the Company may require, and the Company shall be
entitled to withhold or set-off against any other amount owed to the Participant
by the Company or any of its Affiliates (other than any amount owed to the
Participant under any retirement plan intended to be qualified under Code
Section 401(a)) up to any amount sufficient to satisfy any unpaid obligation of
the Participant under this Section 22.

     (f) The Participant acknowledges and agrees that the period, scope, and
geographic areas of restriction imposed upon the Participant by the provisions
of Section 22 are fair and reasonable and are reasonably required for the
protection of the Company. In the event that any part of this Agreement,
including, without limitation, Section 22, is held to be unenforceable or
invalid, the remaining parts of Section 22 and this Agreement shall nevertheless
continue to be valid and enforceable as though the invalid portions were not a
part of this Agreement. If any one of the provisions in this Section 22 is held
to be excessively broad as to period, scope, and geographic areas, any such
provision shall be construed by limiting it to the extent necessary to be
enforceable under Applicable Law.

     (g) The Participant acknowledges that breach by the Participant of this
Agreement would cause irreparable harm to the Company and that, in the event of
such breach, the Company shall have, in addition to monetary damages and other
remedies at law, the right to an injunction, specific performance, and other
equitable relief to prevent violations of the Participant’s obligations
hereunder.

12

--------------------------------------------------------------------------------




23. [Confidentiality]2

     The Participant agrees to maintain the existence and terms of this
Agreement, including the number of Shares in the Option granted hereunder, as
confidential, and neither the Participant nor any person acting on his or her
behalf shall disclose the terms of this Agreement to any third party, other than
to the Participant’s attorney, accountant, members of the Participant’s
immediate family, or as required by Applicable Law. In certain instances, the
Company may be required by securities regulations or other laws to disclose
information about the Option and even the full content of this Agreement. In the
event the Participant breaches the terms of this confidentiality provision, the
Option granted hereunder shall be immediately forfeited.

[Signature Page to Follow]

_______________

2 Section 23 is not included in the Nonqualified Stock Option Agreement for
Executive Officers/Section 16 reporting persons of the Company.

13

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the Company and the Participant have executed this
Agreement hereto as of the day and year first above written.

KRISPY KREME DOUGHNUTS, INC.   By:     Title:     PARTICIPANT   Signature:
Printed Name: 


14

--------------------------------------------------------------------------------




Exhibit A

The following businesses, together with their affiliated companies, are the
“Competitive Businesses” for purposes of this Agreement:

Dunkin Brands Inc.
Tim Hortons, Inc.
George Weston Limited
Interstate Bakeries Corporation
Flowers Foods, Inc.
McKee Foods Inc.
Starbucks
Dewey’s Bakery
Salem Baking Company
Dawn Food Products, Inc.
CSM Bakery Products

Or any other business that derives more than fifty percent (50%) of its revenues
from the sale of doughnuts or baked goods.

The Company reserves the right to modify or amend this Exhibit A at any time and
from time to time.

--------------------------------------------------------------------------------




STOCK OPTION EXERCISE FORM

This form must be completed and returned to Krispy Kreme’s Chief Financial
Officer on or before 1:00 p.m. Eastern Standard Time on date of exercise.

SECTION I

NAME (please print): SOCIAL SECURITY NO.:   HOME ADDRESS: WORK ADDRESS:   HOME
TELEPHONE: WORK TELEPHONE:


SECTION II: I wish to exercise the following options:

A B C D NUMBER OF EXERCISE TOTAL PURCHASE PRICE: GRANT DATE OPTIONS PRICE
(COLUMN B x COLUMN C)                         TOTAL


SECTION III       SECTION IV I elect to pay for my shares (check one): I elect
to pay my taxes on this transaction   (check one):   oBroker assisted Cashless
Exercise oSell shares to cover taxes (Broker assisted Cashless Exercise)   oCash
Purchase by Check (payable to oCheck (payable to Krispy Kreme Doughnuts, Inc.)
Krispy Kreme Doughnuts, Inc.) oShare withholding oShare delivery   oShare
withholding       Signature   Date of Exercise


Return KRISPY KREME DOUGHNUTS, INC.
form to:
     ATTN: Chief Financial Officer
     370 Knollwood Street
     Winston-Salem, NC 27103
     Phone: 336-725-2981

--------------------------------------------------------------------------------